Exhibit 10.2

 

Nonqualified Stock Option- 2000 Plan

STOCK OPTION CERTIFICATE

For _______ Shares

Issued Pursuant to the

2000 Incentive Plan of

AMPAL-AMERICAN ISRAEL CORPORATION

and constitutes part thereof with

respect to issuance to Israeli employees and directors

 

Name of Holder:

Number of Shares

Subject to this Option:

Exercise Price:

$____ per Share

Issuance Date:

Expiration Date:

Ten years from date of grant

Vesting Terms:             Option to purchase ______ Shares shall vest and
become exercisable, on a quarterly basis, on the ___ day of the month of each
three month period following the Issuance Date for each of the four years
following the Issuance Date.

THIS CERTIFIES that on the Issuance Date set forth above, the Holder identified
above was granted an option (the “Option”) to purchase at the Exercise Price all
or any part of the number of shares of fully paid and non-assessable shares
(“Shares”) of the Class A Stock ($1.00 par value) of AMPAL-AMERICAN ISRAEL
CORPORATION, a New York corporation (the “Company”)set forth above, upon and
subject to the following terms and conditions:

(a)        Terms of the Option. The Option is granted pursuant to, and is
subject to the terms and conditions of, (i) the 2000 Incentive Plan of the
Company (the “Plan”), the terms, conditions and definitions of which are hereby
incorporated herein as though set forth at length, and the receipt of a copy of
which the Holder hereby acknowledges by his signature below, (ii) Section 102 of
the Income Tax Ordinance, 1961 and the Income Tax Regulations (Tax Relieves in
Allocation of Stocks to Employees), 2003 promulgated thereunder (“Section 102”)
and (iii) the trust agreement, dated September 3, 2007 (the “Trust Agreement”),
between the Company and Ofer Katz, CPA, as trustee (the “Trustee”), the terms,
conditions and definitions of which are hereby incorporated herein as though set
forth at length, and the receipt of a copy of which the Holder hereby
acknowledges by his signature below. The Holder hereby accepts the Option
subject to the terms and conditions of the Plan, Section 102 and the Trust
Agreement. Capitalized terms used herein shall have the meanings set forth in
the Plan, unless otherwise defined herein.

(b)       Expiration. This Option shall expire on the Expiration Date set forth
above unless extended or earlier terminated in accordance with this Option
Certificate or the Plan.





(c)        Exercise. This Option may be exercised or surrendered during the
Holder’s lifetime only by the Holder or his/her guardian or legal
representative. THIS OPTION SHALL NOT BE TRANSFERABLE, ASSIGNABLE OR GIVEN AS
COLLATERAL BY THE HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.

This Option shall vest and be exercisable as set forth in the Vesting Terms
above.

This Option shall be exercised by the Holder (or by her executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, in which
event the Company shall issue to the Holder or Trustee, as applicable, the
number of Shares determined as follows (subject to reduction for any Withholding
Taxes as provided in Section J hereof):

 

 

X = Y [(A-B)/A]

 

 

where:

 

 

 

 

X = the number of Shares to be issued to the Holder.

 

 

 

Y = the number of Shares with respect to which this Option is being exercised.

 

 

 

A = the Fair Market Value of the Shares into which such Option is exercisable,
determined at the date of tender,

 

 

 

B = the Exercise Price.

 

The notice of exercise shall be delivered to the Company at its principal
business office or such other office as the Committee may from time to time
direct, and shall be in such form, containing such further provisions consistent
with the provisions of the Plan, as the Committee may from time to time
prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. The Company shall effect the transfer of Shares purchased
pursuant to an Option as soon as practicable, and, within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. No
person exercising an Option shall have any of the rights of a holder of Shares
subject to an Option until certificates for such Shares shall have been issued
following the exercise of such Option. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

(d)       Termination of Employment. In the event of the termination of
employment of the Holder for any reason (other than death, disability or for
reasons other than for cause as provided below), this Option, to the extent not
previously exercised or expired, shall be deemed canceled and terminated on the
day of such termination or separation.

In the event of the termination of the Holder’s employment other than for cause,
(i) the Option and all rights granted hereunder shall be forfeited and deemed
canceled and no longer exercisable on the day that is seven (7) days after the
date of such termination of employment, and (ii) with respect to the portion of
the Option that had not vested at the time of termination of Holder’s
employment, the Option and all rights granted hereunder shall be forfeited and
deemed canceled and no longer exercisable. For the purposes of this Stock Option
Certificate, the term “cause” shall be defined as (i) any act of fraud or
embezzlement in respect of the Company or any of their respective funds,

 

2





properties or assets, (ii) conviction of the Holder of a felony under the laws
of the United States or any state thereof; (iii) willful misconduct or gross
negligence by the Holder in connection with the performance of his or her duties
to the Company; (iv) intentional dishonesty by the Holder in the performance of
his or her duties to the Company; and (v) engagement by the Holder in the use of
illegal substances or alcohol, which use has impaired the Holder’s ability, as
determined by the Board of Directors of the Company, on an ongoing basis, to
perform his or her duties to the Company. A determination of cause shall be made
by the Board of Directors of the Company.

(e)        Death. In the event the Holder dies while employed by the Company or
any of its subsidiaries or affiliates, or during his term as a Director of the
Company or any of its subsidiaries or affiliates, as the case may be, this
Option, to the extent not previously expired or exercised, shall, to the extent
exercisable on the date of death, be exercisable by the estate of the Holder or
by any person who acquired this Option by bequest or inheritance, at any time
within one year after the death of the Holder, unless earlier terminated
pursuant to its terms, provided, however, that if the term of this Option would
expire by its terms within one year after the Holder’s death, the term of this
Option shall be extended until one year after the Holder’s death.

(f)        Disability. In the event of the termination of employment of the
Holder or the separation from service of a Director who is a Holder due to total
disability, the Holder, or her guardian or legal representative, shall have the
unqualified right to exercise any portion of this Option which has not been
previously exercised or expired and which the Holder was eligible to exercise as
of the first date of total disability (as determined by the Company), at any
time within ninety (90) days after such termination or separation, unless
earlier terminated pursuant to its terms, provided, however, that if the term of
such Option would expire by its terms within ninety (90) days after such
termination or separation, the term of such Option shall be extended until
ninety (90) days after such termination or separation. The term “total
disability” shall, for purposes of this Option Certificate, be defined in the
same manner as such term is defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended.

(g)       Change in Control. In the event of the occurrence of a change in
control (as defined below) of the Company, this Option and all rights granted
hereunder shall immediately vest and be exercisable in accordance with its terms
with respect to those Shares not already vested and exercisable pursuant to the
terms of this Option. For purposes of this Option, a “change in control of the
Company” shall be deemed to occur if:

(i)        there shall have occurred a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as in effect on the date hereof, whether or not the
Company is then subject to such reporting requirement, provided, however, that
there shall not be deemed to be a “change in control” of the Company if
immediately prior to the occurrence of what would otherwise be a “change in
control” of the Company (a) the Executive is the other party to the transaction
(a “Control Event”) that would otherwise result in a “change in control” of the
Company or (b) the Executive is an executive officer, trustee, director or more
than 5% equity holder of the other party to the Control Event or of any entity,
directly or indirectly, controlling such other party,

(ii)       the Company merges or consolidates with, or sells all or
substantially all of its assets to, another company (each, a “Transaction”),
provided, however, that a Transaction shall not be deemed to result in a “change
in control” of the Company if (a) immediately prior thereto the circumstances in
(i)(a) or (i)(b) above exist,

 

3





or (b) (1) the shareholders of the Company, immediately before such Transaction
own, directly or indirectly, immediately following such Transaction in excess of
fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Transaction
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the voting securities of the Company immediately before such
Transaction and (2) the individuals who were members of the Company’s Board of
Directors immediately prior to the execution of the agreement providing for such
Transaction constitute at least a majority of the members of the board of
directors or the board of trustees, as the case may be, of the Surviving
Corporation, or of a corporation or other entity beneficially directly or
indirectly owning a majority of the outstanding voting securities of the
Surviving Corporation, or

(iii)      the Company acquires assets of another company or a subsidiary of the
Company merges or consolidates with another company (each, an “Other
Transaction”) and (a) the shareholders of the Company, immediately before such
Other Transaction own, directly or indirectly, immediately following such Other
Transaction 50% or less of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Other
Transaction (the “Other Surviving Corporation”) in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such Other Transaction or (b) the individuals who were
members of the Company’s Board of Directors immediately prior to the execution
of the agreement providing for such Other Transaction constitute less than a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Other Surviving Corporation, or of a corporation or
other entity beneficially directly or indirectly owning a majority of the
outstanding voting securities of the Other Surviving Corporation, provided,
however, that an Other Transaction shall not be deemed to result in a “change in
control” of the Company if immediately prior thereto the circumstances in (i)(a)
or (i)(b) above exist.

(h)       Adjustments. In the event that the Company shall determine that any
dividend or other distribution (whether in the form of cash, shares of common
stock of the Company, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of shares of common
stock of the Company or other securities, the issuance of warrants or other
rights to purchase shares of common stock of the Company, or other securities,
or other similar corporate transaction or event affects the Shares, such that an
adjustment is determined by the Company to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available to the Holder, then the Company shall, in such manner as the
Company may deem equitable, adjust any or all of (i) the number and type of
shares of common stock of the Company subject to this Option, and (ii) the grant
or exercise price with respect to this Option, or, if deemed appropriate, make
provision for a cash payment to the Holder.

(i)        Delivery of Share Certificates. Within a reasonable time after the
exercise of this Option, the Company shall cause to be delivered to the person
entitled thereto (including the Trustee, if required by Section 102) a
certificate for the Shares purchased pursuant to the exercise of this Option. If
this Option shall have been exercised with respect to less than all of the
Shares subject to this Option, the Company shall also cause to be delivered to
the person entitled thereto (including the Trustee, if required by Section 102)
a new Option Certificate in replacement of this Option Certificate if
surrendered at the time of the exercise of this Option, indicating the number of
Shares with respect to which this Option remains available for exercise, or this
Option Certificate shall be endorsed to give effect to the partial exercise of
this Option.

 

4





(j)        Withholding. In the event that the Holder elects to exercise this
Option or any part thereof, and if the Company, the Trustee or any subsidiary or
affiliate of the Company shall be required to withhold any amounts (the
“Withholding Taxes”) by reason of any federal, state or local or foreign tax
laws, rules or regulations in respect of the issuance of Shares to the Holder
pursuant to the Option or the exercise or disposition (in whole or in part) of
the Option or the underlying Shares, the Company, the Trustee or such subsidiary
or affiliate of the Company shall be entitled to deduct and withhold such
amounts from any payments to be made to the Holder. In any event, the Holder
shall make available to the Company, the Trustee or such subsidiary or affiliate
of the Company, promptly when requested by the Company, the Trustee or such
subsidiary or affiliate of the Company, sufficient funds to meet the
requirements of such withholding; and the Company, the Trustee or such
subsidiary or affiliate of the Company shall be entitled to take and authorize
such steps as it may deem advisable in order to have such funds available to the
Company, the Trustee or such subsidiary or affiliate of the Company out of any
funds or property due or to become due to the Holder.

(k)       Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and/or delivery upon exercise of this
Option such number of Shares as shall be required for issuance or delivery upon
exercise hereof.

(l)        Rights of Holder. Nothing contained herein shall be construed to
confer upon the Holder any right to be continued in the employ of the Company
and/or any subsidiary or affiliate of the Company or derogate from any right of
the Company and/or any subsidiary or affiliate of the Company to retire, request
the resignation of, or discharge the Holder at any time, with or without cause.
The Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or in equity, and the rights of the
Holder are limited to those expressed herein and are not enforceable against the
Company except to the extent set forth herein.

(m)      Registration; Legend. The Company may postpone the issuance and
delivery of Shares upon any exercise of this Option until (a) the admission of
such Shares to listing on any stock exchange or exchanges on which Shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Holder shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

(n)       Section 102.      Pursuant to the procedural requirements of Section
102, the Option and the underlying Shares shall be held in trust by the Trustee
for your benefit for a period that is

 

5





not shorter than the one stated in Section 102 (“Holding Period”). The Holder
hereby agrees that this Option and the underlying Shares shall be allocated on
the Holder’s behalf to the Trustee under the provisions of the capital gain
avenue and will be held by the Trustee for a period that is not less than the
Holding Period. The underlying Shares shall not be sold until the end of the
Holding Period. The Holder hereby agrees and to inform the Trustee at the end of
each calendar year whether he is an Israeli resident. The Holder hereby
acknowledges that this grant of an Option is conditioned upon the receipt of all
required approvals from the Israeli Tax Authorities. Accordingly, to the extent
that for whatever reason the Company shall not be granted an approval by the
Israeli Tax Authorities under Section 102, the Holder shall be responsible for
and pay any and all taxes and other levies and payments applicable to the grant,
exercise, sale or other disposition of the Option or the underlying Shares. The
Holder further acknowledges and agrees that the Trustee shall not release any of
the underlying Shares allocated or issued upon exercise of the Option granted to
the Holder prior to the full payment of the tax liability arising from the
Option that was granted to the Holder or any of the underlying Shares allocated
or issued upon exercise of such Option. If the Option was granted directly to
the Holder, the Holder hereby confirms that he will pay all taxes and other
levies and payments applicable to the grant, exercise, sale or other disposition
of the Option or the underlying Shares.

(o)       Amendment. The Company may, with the consent of the Holder, at any
time or from time to time amend the terms and conditions of this Option, and may
at any time or from time to time amend the terms of this Option.

(p)       Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 10 Abba Even St., Ackerstein Tower
C, Herzliya, Israel 46733, Attn: Vice President - Investments and Corporate
Affairs, or at such other address as the Company by notice to the Holder may
designate in writing from time to time; and if to the Holder, at the address
shown below her signature on this Option Certificate, or at such other address
as the Holder by notice to the Company may designate in writing from time to
time. Notices shall be effective upon receipt.

(q)       Interpretation. A determination of the Committee as to any questions
which may arise with respect to the interpretation of the provisions of this
Option and of the Plan shall be final and binding. The Committee may authorize
and establish such rules, regulations and revisions thereof as it may deem
advisable.

 

6



IN WITNESS WHEREOF, the parties have executed this Option Certificate as of the
date set forth above.

 

AMPAL-AMERICAN ISRAEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACCEPTED:

 

 

 

 

 

Holder

 

 

 

 

 

Address

 

 

 

 

 

City State Zip Code

 

 

 

 

 

Social Security/ID Number

 

 

 

7

 

 